[Cite as Young v. Franklin Cty. Bd. of Elections, 2022-Ohio-1432.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


Michael J. Young,                                      :

                 Relator,                              :

v.                                                     :                No. 22AP-214

Franklin County Board of Elections,                    :             (REGULAR CALENDAR)

                 Respondent.                           :




                                            D E C I S I O N

                                      Rendered on April 29, 2022


                 On brief: Michael J. Young, pro se. Argued: Michael J.
                 Young.

                 On brief: G. Gary Tyack, Prosecuting Attorney, Jeanine A.
                 Hummer, Amy L. Hiers, and Andrea C. Hofer, for
                 respondent. Argued: Andrea C. Hofer.


                                             IN MANDAMUS

KLATT, J.

        {¶ 1} Relator, Michael J. Young, filed this original action requesting an emergency
writ of mandamus ordering respondent, Franklin County Board of Elections ("board"), to
certify him as a candidate for the Republican primary election for Ohio's Third
Congressional District, which is scheduled for May 3, 2022. Because relator has failed to
demonstrate that the board abused its discretion when it refused to certify his petitions for
candidacy, we deny his request for an emergency writ of mandamus.
No. 22AP-214                                                                                 2

Facts and Procedural History
       {¶ 2} On March 4, 2022, relator filed a declaration of candidacy with the board
seeking to be placed on the May 3, 2022 primary election ballot as a Republican candidate
for Ohio's Third Congressional District. The petition submitted by relator included 59
signatures. Ohio law requires that the declaration of candidacy and petitions submitted by
a candidate to their board of elections must be signed by "not less than fifty qualified
electors who are members of the same political party as the political party of which the
candidate is a member." R.C. 3513.05. Ohio law also requires that the voting address given
by a signer must be the address appearing in the registration records at the board of
elections. R.C. 3501.38(C).
       {¶ 3} Upon review of relator's declaration of candidacy and petitions, the board
determined that only 46 of the 59 submitted signatures were valid. Therefore, the board
did not certify relator's candidacy to the ballot. In a letter to relator dated March 15, 2022,
the board informed relator that his petition contained "Insufficient Valid Signatures," and
his candidacy would not be certified.
       {¶ 4} In response, relator sent the board a letter dated March 23, 2022 in which he
demanded that he be certified to the primary election ballot as a Republican candidate for
the Third Congressional District. Relator's letter stated that he had been informed about
the invalid signatures by a member of the board's staff and that he contested the board's
determination that four particular signatures on his petition were invalid. Relator also
stated that he had attached affidavits from three of the individuals who had signed his
petitions (Patrick Kelly, Nataliya Mayfield, and Michael McCathrin) but whose signatures
had been found invalid by the board. He further stated that he had another affidavit to be
signed but that the affiant was out of town but would be returning in a few days to sign. The
affiants essentially stated that they were residents of Franklin County; they were registered
to vote in Franklin County; and their signatures on the petition were authentic. Two of the
affiants also made statements about their address. Based on these affidavits, relator
requested that these four specific signatures be found to be valid and that they be added to
the 46 signatures previously found to be valid by the board. With the addition of these 4
signatures, relator contended that he had submitted 50 valid signatures and that his
declaration of candidacy and petitions should be certified by the board.
No. 22AP-214                                                                                3

       {¶ 5} On March 28, 2022, relator delivered to the board the affidavit of Richard
Scott Blaes, which is the fourth affidavit referenced in his earlier letter. Relator again
demanded that he be certified to the ballot.
       {¶ 6} The board construed relator's March 23 and 28, 2022 letters as requests for
reconsideration of its March 15, 2022 determination. The board did not place relator's
requests on its agenda and, in a letter dated March 28, 2022, informed relator that it had
declined to hear his request for reconsideration. The materials submitted with relator's
complaint do not indicate, nor does relator allege, that he requested an evidentiary hearing
before the board.
       {¶ 7} Relator filed this emergency petition for writ of mandamus on April 1, 2022
seeking an order compelling respondent to certify his candidacy to the May 3, 2022 primary
election ballot as a Republican candidate for Ohio's Third Congressional District.
Respondent filed an answer and the parties have jointly submitted the case to the court on
briefs and oral argument.
Legal Analysis
       {¶ 8} It is well-settled law that in order for a writ of mandamus to issue, relator
must demonstrate that (1) he has a clear legal right to the relief prayed for; (2) respondents
are under a clear legal duty to perform the acts requested; and (3) he has no plain and
adequate remedy in the ordinary course of law. State ex rel. Scott v. Franklin Cty. Bd. of
Elections, 139 Ohio St.3d 171, 2014-Ohio-1685, ¶ 14, citing State ex rel. Allen v. Warren
Cty. Bd. of Elections, 115 Ohio St.3d 186, 2007-Ohio-4752, ¶ 8. For this court to issue a writ
of mandamus in a matter stemming from a dispute before the board of elections, the
candidate must "establish a clear legal right to certification of his candidacy and placement
of his name on the [primary] election ballot, a corresponding clear legal duty on the part of
the board of elections to certify his candidacy and place his name on the ballot, and the lack
of an adequate remedy in the ordinary course of law." State ex rel. Duncan v. Portage Cty.
Bd. of Elections, 115 Ohio St.3d 405, 2007-Ohio-5346, ¶ 8. A relator must prove these
requirements by clear and convincing evidence. State ex rel. Orange Twp. Bd. of Trustees
v. Delaware Cty. Bd. of Elections, 135 Ohio St.3d 162, 2013-Ohio-36, ¶ 14. Inasmuch as
the May 3, 2022 primary election is fast approaching, relator has proven that he lacks an
adequate remedy in the ordinary course of law. State ex rel. Waters v. Spaeth, 131 Ohio
No. 22AP-214                                                                             4

St.3d 55, 2012-Ohio-69, ¶ 6, citing State ex rel. Eshleman v. Fornshell, 125 Ohio St.3d 1,
2010-Ohio-1175, ¶ 20.
       {¶ 9} Turning to the remaining requirements for mandamus, we note that in
original actions challenging a decision of a board of elections, the applicable standard is
whether the board engaged in fraud or corruption, abused its discretion, or acted in clear
disregard of applicable legal provisions. State ex rel. Crossman Communities of Ohio, Inc.
v. Greene Cty. Bd. of Elections, 87 Ohio St.3d 132, 135-36 (1999), overruled on other
grounds, State ex rel. Commit. for the Referendum of Ordinance No. 3844-02 v. Norris,
99 Ohio St.3d 336, 2003-Ohio-3887. In the case before us, fraud or corruption is not
alleged or an issue in this case. We therefore review the matter to determine whether the
board abused its discretion or acted in clear disregard of election law by determining that
relator's petition did not contain the required number of valid signatures. State ex rel.
Greene v. Montgomery Cty. Bd. of Elections, 121 Ohio St.3d 631, 2009-Ohio-1716, ¶ 11.
       {¶ 10} The general duties of the boards of election in Ohio with respect to
nominating petitions are set forth in R.C. 3501.11, which provides in pertinent part as
follows:
              Each board of elections shall exercise by a majority vote all
              powers granted to the board by Title XXXV of the Revised
              Code, shall perform all the duties imposed by law, and shall do
              all of the following:

              ***

              (K) (1) Review, examine, and certify the sufficiency and validity
              of petitions and nomination papers, and, after certification,
              return to the secretary of state all petitions and nomination
              papers that the secretary of state forwarded to the board[.]

See also Greene, 121 Ohio St.3d 631, 2009-Ohio-1716, at ¶ 20 (board of elections has duty
to review, examine, and certify the sufficiency and validity of petitions).
       {¶ 11} Here, the board determined that only 46 of the 59 signatures on relator's
petitions were valid. Because R.C. 3513.05 requires 50 valid signatures, the board refused
to certify relator's candidacy to the primary ballot.        In support of his request for
reconsideration, relator submitted four affidavits from persons who had signed his petition
but whose signatures were deemed invalid. According to relator, these four affidavits
No. 22AP-214                                                                                 5

established that their signatures were valid, and if added to the 46 signatures already
deemed valid by respondent, would satisfy the 50-signature requirement. We disagree with
relator that these affidavits constitute clear and convincing evidence that respondent
abused its discretion by not certifying his candidacy to the May 3, 2022 primary election.
       {¶ 12} For relator to reach the 50 valid signature requirement, all four of the
disputed signatures would have to be found valid. Relator has not presented clear and
convincing evidence that all four of these signatures are valid under Ohio law. Among other
requirements, Ohio law requires that the voting address given by the signer of the petition
must be the address appearing in the registration records at the board of elections for that
signer. R.C. 3501.38(C). One of the affidavits submitted by relator is from Nataliya
Mayfield. Although Mayfield states that she is a resident of Franklin County, Ohio, is
registered to vote in Franklin County, and relator's petition bears her authentic signature,
she also states that her address is "6266 Braiden Ct. – Columbus, Ohio, although the
Franklin County Board of Elections may show my address, erroneously, as 794
McNaughten Road – Columbus, Ohio." This statement strongly suggests that the address
Mayfield identified on relator's petition was different from the address indicated on her
voter registration. Such a discrepancy would invalidate her signature. R.C. 3501.38(C).
       {¶ 13} Likewise, Michael McCathrin states in his affidavit that he is a resident of
Franklin County, Ohio, is registered to vote in Franklin County, and relator's petition bears
his authentic signature. However, McCathrin also states that his address is "6266 Braiden
Ct. – Columbus, Ohio, although the Franklin County Board of Elections may show my
address, erroneously, as a different address." Again, this statement suggests that the
address McCathrin identified on relator's petition might be different from the address
indicated on his voter registration. Such a discrepancy would invalidate his signature. R.C.
3501.38(C).
       {¶ 14} The only evidence we have before us are the four affidavits and related letters
attached to relator's complaint. We note that there is no evidence in the record indicating
why respondent found these four particular signatures invalid.         The remaining two
affidavits (from Patrick Kelly and Richard Scott Blaes) submitted by relator state nothing
about their address. Nor do any of the four affidavits indicate whether the affiants are
members of the same political party as relator. Two of the affidavits relator submitted
No. 22AP-214                                                                               6

suggest that the signers indicated an address on the petition that may have differed from
the address listed on their voter registration in contravention of R.C. 3105.38(C). Given
these specific statements, the lack of evidence regarding why respondent found the
signatures invalid, and the absence of other important information in the affidavits to
establish compliance with all the statutory requirements, relator has not shown by clear
and convincing evidence that the board abused its discretion in refusing to certify relator's
candidacy to the Republican primary ballot. Because relator has not shown that he has a
clear legal right to be placed as a candidate for the Republican primary election ballot, nor
that respondent is under a clear legal duty to place him on the primary ballot, we deny
relator's request for a writ of mandamus.
                                                                Writ of mandamus denied.

                           SADLER and MENTEL, JJ., concur.